DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following claims is/are pending in this office action: 1-20
Claim(s) 1-20 is/are rejected.
Drawings
The drawings were received on 06/15/2018 are accepted.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/15/2018, 02/27/2019, 03/12/2019, 08/13/2019, 03/12/2020, 06/16/2020, 09/01/2020 have been accepted.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. Initialed and dated copies of Applicant’s IDS forms 1449 are attached to the Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 


Claims 1-3, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mathkour (“A Novel Rhetorical Structure Approach for Classifying Arabic Security Documents”) in view of Galitsky (“Learning parse structure of paragraphs and its applications in search”) further in view of Zhang (US9449080B1).

Regarding claim 1, Mathkour teaches a method for classifying documents as public or private, the method comprising (Page 195 last para: “Companies have documents that carry private information. They need to label them with one of the labels described above to inform the recipient about their importance.” Section VI last para: “Using the algorithm mentioned in [18], the classifier will build the RST that represents this paragraph… this paragraph will be classified as secret since the promotion indicates that the company is going… If the user configures the classifier to classify this information under another class it will do so; otherwise it will be left unclassified.” Each para and then relevant document is classified into either a secret label or unclassified (which means public).)
accessing a document comprising a plurality of sentences (Page 196 last para: “We selected RST as the basis for our technique … to parts of a given document that is available electronically.” Document is electronically available to access. Section V para 3 and 4 shows the document contains multiple sentences.)
generating a plurality of discourse trees, wherein each discourse tree corresponds to a sentence, comprises elementary discourse units, and comprises a rhetorical relationship that (Section II para 4: “During the process of the rhetorical analysis, the elementary units that participate in building the rhetorical schema are determined, and the rhetorical relations that hold among these units are also determined to connect the two spans.” Section IV para 1: “RST Processor takes as input the text and builds its corresponding RS Tree.” Section IV para 1: “As the tree is structured according to the most important sentence (nucleus-based).”)
applying a classification model to the parse thicket in order to determine a classification, wherein the classification model is trained to predict whether a document is public or private (Section IV para 3 and 4: “Using the algorithm mentioned in [18], the classifier will build the RST that represents this paragraph. Figure 1 shows a generated tree that the classifier will use to classify this Paragraph...It then uses this fact as a basis to determine its security class and depending on the information obtained from the knowledge base… If the user configures the classifier to classify this information under another class it will do so; otherwise it will be left unclassified.” The classifier or model uses the sentence level tree to predict a given paragraph should be classified as secret or non-secret).
Mathkour does not explicitly teach creating a first communicative discourse tree from a first discourse tree of the discourse trees by matching each elementary discourse unit in the first discourse tree that has a verb to a verb signature; creating a second communicative discourse tree from a second discourse tree of the discourse trees by matching each elementary discourse unit in the second discourse tree that has a verb to a verb signature; combining the first communicative discourse tree and the second communicative discourse 
Galitsky, however, teaches creating a first communicative discourse tree from a first discourse tree of the discourse trees by matching each elementary discourse unit in the first discourse tree that has a verb to a verb signature (Page 171 para 1: “We extend the syntactic relations between the nodes of the syntactic dependency parse trees towards more general text discourse relations. Once we have such relations as “the same entity”, “sub-entity”, “super-entity” and anaphora, we can extend the notion of phrase to be matched between texts. In case of single sentences, we match noun, verb, and other types of phrases in questions and answers.” Phrase is an elementary discourse unit. To build a communicative parse tree (or communicative discourse tree) noun or verbs are matched in parse trees)
creating a second communicative discourse tree from a second discourse tree of the discourse trees by matching each elementary discourse unit in the second discourse tree that has a verb to a verb signature (Page 171 para 1 and Fig. 5. Similar to first discourse creating as discussed in previous para. A second discourse tree can be generated. Fig. 5 shows more than one parse or discourse trees have been created)
combining the first communicative discourse tree and the second communicative discourse tree into a parse thicket, wherein the parse thicket relates the first and second communicative discourse trees (Page 171 para 4: “An example of building a thicket phrase by linking two trees is shown in Fig. 5. A thicket phrase can be thought as beginning from a phrase in one sentence, then jumping to the tree for another sentence and continuing the phrase.” Fig. 5 shows a thicket in which two communicative phrase trees originating from two sentences are joined or connected by a linking arc.).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the document classification method of Mathkour with the  communicative discourse trees of Galitsky to secure documents from loss or illegal access (Abstract, Mathkour).
Neither Mathkour nor Galitsky teach providing the classification to a user interface.
Zhang, however, teaches providing the classification to a user interface (Fig. 3 shows User interface to display document classification results. Col. 3 lines 62-63: “FIG. 19A is an exemplar case of displaying class or category information attached to a document.”).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the document classification method of Mathkour as modified by Galitsky with the user interface of Zhang to display document classification so user will have the restricted access to protect the confidential data (Mathkour, Section 1 para 1).

Regarding claim 2, Mathkour, Galitsky, and Zhang teach the method of claim 1. 
Mathkour also teaches wherein applying the classification model further comprises classifying the document into a category of a plurality of categories and wherein the classification is based at least in part on the determined category (Section 1 para V: “The common information security classification labels that are used by the business sector are public, sensitive, private, and confidential.” Section II para 5: “We selected RST as the basis for our technique as it allows classifying texts on the basis of the importance of its constituents which serves the purpose of assigning security labels to parts of a give document that is available electronically.” A document is classified into a category of a plurality of predefined categories).

Regarding claim 3, Mathkour, Galitsky, and Zhang teach the method of claim 1. 
Mathkour also teaches wherein the document comprises a plurality of paragraphs comprising sentence fragments (Section IV para 1: “The document units that we applied the classifiers on are the paragraphs. The technique examines each paragraph, determines what it is about, and then classifies it.”) the method further comprising: creating, for each paragraph of the plurality of paragraphs, a paragraph communicative discourse tree (Section VI para 4: “Using the algorithm mentioned in [18], the classifier will build the RST that represents this paragraph” A Rhetorical tree is built for each paragraph)
combining the paragraph communicative discourse trees into a parse thicket (Section V para 3: “Cue phrases 1 and 5 (Table 1) trigger a multinuclear relation in which both participating spans are nucleus. These two cue phrases always join the span that comes before them and the span that comes after them…. If the token is a dot ("."), a new line ("\n"), or nothing (i.e. the first sentence in the document), the second case is applied.” The span associated with relevant sentences or paras are joined. If a separator is “.”, it signals the span belongs to a sentence. If a separator is a “\n”, it tells span is a paragraph)
determining whether each paragraph is public or private by applying the classification model to the parse thicket (Section VI para 4: “Using the algorithm mentioned in [18], the classifier will build the RST that represents this paragraph… this paragraph will be classified as secret since the promotion indicates that the company is going… If the user configures the classifier to classify this information under another class it will do so; otherwise it will be left unclassified.” Each para is classified into relevant secret label or unclassified (which means public)
in response to determining that a threshold number of paragraphs are private determining that the document is private (Section VI para 1: “The document units that we applied the classifiers on are the paragraphs. The technique examines each paragraph, determines what it is about, and then classifies it.” Each para in a document is classified (into secret or public/unclassified). A threshold can be set, above which a document can be labeled as secret/private or public).

Regarding claim 13, Mathkour teaches accessing a document comprising a plurality of sentences (Page 196 last para: “We selected RST as the basis for our technique … to parts of a given document that is available electronically.” Document is electronically available to access. Section V para 3 and 4 shows the document contains multiple sentences.)
generating a plurality of discourse trees, wherein each discourse tree corresponds to a sentence, comprises elementary discourse units, and comprises a rhetorical relationship that relates two elementary discourse units (Section II para 4: “During the process of the rhetorical analysis, the elementary units that participate in building the rhetorical schema are determined, and the rhetorical relations that hold among these units are also determined to connect the two spans.” Section IV para 1: “RST Processor takes as input the text and builds its corresponding RS Tree.” Section IV para 1: “As the tree is structured according to the most important sentence (nucleus-based)”)
applying a classification model to the parse thicket in order to determine a classification, wherein the classification model is trained to predict whether a document is public or private (Section IV para 3 and 4: “Using the algorithm mentioned in [18], the classifier will build the RST that represents this paragraph. Figure 1 shows a generated tree that the classifier will use to classify this Paragraph...It then uses this fact as a basis to determine its security class and depending on the information obtained from the knowledge base… If the user configures the classifier to classify this information under another class it will do so; otherwise it will be left unclassified.” The classifier or model uses the sentence level tree to predict a given paragraph should be classified as secret or non-secret).
Mathkour does not explicitly teach creating a first communicative discourse tree from a first discourse tree of the discourse trees by matching each elementary discourse unit in the first discourse tree that has a verb to a verb signature; creating a second communicative discourse tree from a second discourse tree of the discourse trees by matching each elementary discourse unit in the second discourse tree that has a verb to a verb signature; combining the first communicative discourse tree and the second communicative discourse tree into a parse thicket, wherein the parse thicket relates the first and second communicative discourse trees.
Galitsky, however, teaches creating a first communicative discourse tree from a first discourse tree of the discourse trees by matching each elementary discourse unit in the first discourse tree that has a verb to a verb signature (Page 171 para 1: “We extend the syntactic relations between the nodes of the syntactic dependency parse trees towards more general text discourse relations. Once we have such relations as “the same entity”, “sub-entity”, “super-entity” and anaphora, we can extend the notion of phrase to be matched between texts. In case of single sentences, we match noun, verb, and other types of phrases in questions and answers.” Phrase is an elementary discourse unit. To build a communicative parse tree (or communicative discourse tree) noun or verbs are matched in parse trees)
creating a second communicative discourse tree from a second discourse tree of the discourse trees by matching each elementary discourse unit in the second discourse tree that has a verb to a verb signature (Page 171 para 1 and Fig. 5. Similar to first discourse creating as discussed in previous para. A second discourse tree can be generated. Fig. 5 shows more than one parse or discourse trees have been created)
combining the first communicative discourse tree and the second communicative discourse tree into a parse thicket, wherein the parse thicket relates the first and second communicative discourse trees (Page 171 para 4: “An example of building a thicket phrase by linking two trees is shown in Fig. 5. A thicket phrase can be thought as beginning from a phrase in one sentence, then jumping to the tree for another sentence and continuing the phrase.” Fig. 5 shows a thicket in which two communicative phrase trees originating from two sentences are joined or connected by a linking arc.).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the document classification method of Mathkour with the  communicative discourse trees of Galitsky to secure documents from loss or illegal access (Abstract, Mathkour).

Zhang, however, teaches a system comprising: a computer-readable medium storing non-transitory computer-executable program instructions for applying an image effect within an image processing application (Col. 55 lines 39-42: “The system 5200 includes a computer processing system 5210, a computer storage system 5220, and a user interface 5230… The module 5211 in the computer processing system 5210 receives input data from an external source, input data 5221 in the computer storage system 5220, or the user interface 5230.” Col 6 lines 4-10: “In the present disclosure, the definition of documents can include commonly perceived electronic file objects as well as non-text file objects such as audio/image/ video files, etc.” Computer system includes a storage medium. Input files includes images, which implies that computer system has the functionality of image processing) a processing device communicatively coupled to the computer-readable medium for executing the non-transitory computer-executable program instructions, wherein executing the non-transitory computer-executable program instructions configures the processing device to perform operations (Col. 55 lines 39-45: “The system 5200 includes a computer processing system 5210, a computer storage system 5220, and a user interface 5230. The computer processing system 5210 includes algorithmic applications that further include functional modules 5211-5215.”)
and providing the classification to a user interface (Fig. 3 shows User interface to display document classification results. Col. 3 lines 62-63: “FIG. 19A is an exemplar case of displaying class or category information attached to a document.”).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the document classification method of Mathkour as modified by Galitsky with the computer system and user interface of Zhang to display document classification so user will have the restricted access to protect the confidential data (Mathkour, Section 1 para 1).

Regarding claims 14 and 15, they are substantially similar to claim 2 and 3 respectively and are rejected in the same manner, the same art and reasoning applying.

Regarding claim 20, Mathkour, Galitsky, and Zhang teach the method of claim 13. 
Galitsky also teaches wherein the classification model is a support vector machine using tree-kernel learning (Section 1 para 1: “A number of approaches to learning parse trees have been proposed, including convolution kernel based on support vector (SVM) learning…”).
Same motivation to combine the teaching of Mathkour, Galitsky, and Zhang as claim 13.

Claims 4-8, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mathkour (“A Novel Rhetorical Structure Approach for Classifying Arabic Security Documents”) in view of Galitsky (“Learning parse structure of paragraphs and its applications in search”) and Zhang (US9449080B1) and further in view of Hart et al. (“Text classification for data loss prevention”; hereinafter “Hart”).

Regarding claim 4, Mathkour, Galitsky, and Zhang teach the method of claim 1. 
Zhang also teaches further comprising determining, from the document, a set of keywords (Col 9 lines 23-30 : “For example, if the document is an HTML file that contains terms in metadata tags Such as the title, description, keywords, etc., Such terms and related information can also be used…”)
executing a query for the document, wherein the query comprises the set of keywords (Col 11 lines 54-57: “when the user acts on a word (or a single-word term) in the document, the system can automatically create a search query with the word as one of the terms in the query…”)
Zhang does not explicitly teach responsive to receiving a result of the query that indicates that the document is public, updating the classification as public.
Hart, however, teaches responsive to receiving a result of the query that indicates that the document is public, updating the classification as public (Section 2 para 5: “Keyword matching is appropriate when a small number of known keywords can identify private Data.” Keyword matching via query can identify document is private or not private).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the document classification method of Mathkour as (Hart, Section 7 para 5).

Regarding claim 5, Mathkour, Galitsky, and Zhang teach the method of claim 1. 
Mathkour also teaches further comprising: selecting, … , the plurality of sentences from different paragraphs of the document (Section IV para 1: “Whenever a sentence (a text unit) is requested by the inference engine, the tree level selector picks the sentence from the current level down to the leave”).
Zhang does not explicitly teach at random.
Hart, however, teaches at random (Section 7 para 5: “The sampling can be random or directed”).
Same motivation to combine the teaching of Mathkour, Galitsky, Zhang, and Hart as claim 4.

Regarding claim 6, Mathkour, Galitsky, and Zhang teach the method of claim 1.
Neither Mathkour nor Galitsky nor Zhang teach further comprising: responsive to determining that the document is classified as public, permitting a transmission of the document over a data network.
Hart, however, teaches further comprising: responsive to determining that the document is classified as public, permitting a transmission of the document over a data network (Section 2 para 3: “Third, the system enforces enterprise policies on confidential data. For example, the system may encrypt confidential data-at-rest to prevent unauthorized use; the system may block confidential data-in-motion from leaving the enterprise and may prevent confidential data from being copied to a USB device.” Only private or confidential data is protected from unauthorized access by limiting its transmission. In other words, public data is not restricted for access by common people).
Same motivation to combine the teaching of Mathkour, Galitsky, Zhang, and Hart as claim 4.

Regarding claim 7, Mathkour, Galitsky, and Zhang teach the method of claim 1.
Neither Mathkour nor Galitsky nor Zhang teach further comprising: responsive to determining that the document is classified as private, preventing a transmission of the document over a data network.
Hart, however, teaches further comprising: responsive to determining that the document is classified as private, preventing a transmission of the document over a data network (Section 2 para 3: “Third, the system enforces enterprise policies on confidential data. For example, the system may encrypt confidential data-at-rest to prevent unauthorized use; the system may block confidential data-in-motion from leaving the enterprise and may prevent confidential data from being copied to a USB device.” Private or confidential data is protected from unauthorized access by limiting its transmission).
Same motivation to combine the teaching of Mathkour, Galitsky, Zhang, and Hart as claim 4.

Regarding claim 8, Mathkour, Galitsky, and Zhang teach the method of claim 1.
(Section VI para 1: “The document units that we applied the classifiers on are the paragraphs. The technique examines each paragraph, determines what it is about, and then classifies it.” Section IV: “DB Classifier takes the result of the classification from the Inference Engine and update the database accordingly.” DB classifiers stores sentences or paragraph and its classification labels forming data pair. This data pairs can be used as a training data).
Mathkour does not explicitly teach further comprising: accessing a set of training data comprising a set of training pairs, and wherein the set of training data includes both (i) a first training data pair that has an expected classification of private and (ii) a second training data pair that has an expected classification of public; and training a classification model by iteratively: providing one of the training data pairs to the classification model; receiving, from the classification model, a determined classification; calculating a loss function by calculating a difference between the determined classification and the expected classification; and adjusting internal parameters of the classification model to minimize the loss function.
Hart, however, teaches further comprising: accessing a set of training data comprising a set of training pairs (Section 2 para 7: “IT administrator provides a labeled training set…”) and wherein the set of training data includes both (i) a first training data pair that has an expected classification of private and (ii) a second training data pair that has an expected classification of public (Section 2 para 7: “IT administrator provides a labeled training set of secret and non- secret documents to the DLP system…”)
(Section 2 para 7: “IT administrator provides a labeled training set of secret and non-secret documents to the DLP system.” Section 4 para 1: “We have created five corpora for training and evaluating DLP classification algorithms.” Section 6 para 2: “Our algorithm is a supervised learning approach: all examples are labeled. During training, the classier will know if the enterprise document is confidential or not.” Training data pairs are provided to DLP (a classification algorithm))
receiving, from the classification model, a determined classification (Section 1 para 4: “In this paper we develop practical, accurate, and efficient machine learning algorithms to learn what is sensitive and classify both structured and unstructured enterprise documents as either public or private.” Model determines the classification of the document)
calculating a loss function by calculating a difference between the determined classification and the expected classification (Table 1. shows false positive and false negative % of the classification model. False positive and false negative rate is calculated using the difference between document classification from the model and document’s actual or expected classification)
adjusting internal parameters of the classification model to minimize the loss function
(Section 5.1 para 2 and 3: By adjusting training parameters false positive and false negatives are reduced which includes supplemental corpus and adjustment value of the classifier).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the document classification method of Mathkour as (Hart, Section 5.1 para 2 and 3).

Regarding claims 16, 17 and 18, they are substantially similar to claim 4, 5 and 8 respectively and are rejected in the same manner, the same art and reasoning applying.

Regarding claim 19, it is substantially similar to claims 6 and 7, and is rejected in the same manner, the same art and reasoning applying.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US9449080B1) in view of Mathkour (“A Novel Rhetorical Structure Approach for Classifying Arabic Security Documents”).

Regarding claim 9, Zhang teaches a method for classifying a document (Col 23 para 2: “In some embodiments, a classifying process, or a classifier, is first used to determine the name of a class or category of which the document can be a member.”) the method comprising: accessing an electronic document comprising a plurality of features (Col 7 para 2: “In the present invention, more embodiments are disclosed for the features of using automatic document…”)   comprising one of (i) format (Col 6 para 1: “In the present disclosure, the definition of documents can include commonly perceived electronic file objects such as personal or company documents of various formats ”) (ii) captions, or (iii) (Col 16 para 6: “…important information in the collection or individual document, and can be labeled with a heading such as “the best/worst feature”…)
recognizing a document feature of the plurality of features (Col 22 para 4: “the names of semantic attributes and location of documents…Such features can also be integrated into the embodiments for displaying the topics of a document collection” Location of documents or semantic attribute can be recognized as a document feature among plurality of features)
extracting, from the document, metadata and text (Fig. 3 shows metadata and text contents are extracted from document storage system)
classifying the document into a category of a plurality of categories (Fig 19B shows document is classified into a category of a plurality of categories) by applying a first classification model to the metadata, the text, and the document feature (“In some embodiments, a classifying process, or a classifier, is first used to determine the name of a class or category of which the document can be a member.” “Col 7 para 3: “…more embodiments are disclosed for the features of using automatic document tagging…” A classifier or classification model classifies the document using metadata, text and document feature. Metadata/text extraction are shown in figure 3.).
Zhang does not explicitly teach selecting, based on the determined category, a second classification model from a plurality of classification models; and determining whether the document is public or private by applying the second classification model to the document.
Mathkour, however, teaches selecting, based on the determined category, a second classification model from a plurality of classification models (Section II para 1 and 3: The section discusses variety/plurality of classification models exist in the literature. The author has selected Rhetorical Structure Theory (RST) based classification model)
determining whether the document is public or private by applying the second classification model to the document (Section VI para 4: “Since in our example any information regarding the company contracts are to labeled as secret, this paragraph will be classified as secret… If the user configures the classifier to classify this information under another class it will do so; otherwise it will be left unclassified.” Section VI para 1: “The document units that we applied the classifiers on are the paragraphs. The technique examines each paragraph, determines what it is about, and then classifies it.” Paragraphs are used to classify the document. A paragraph corresponding to a document can be classified as secret (or private) or left unclassified (or public) which labels the document as secret or public. ).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the document categorization method of Zhang with document classification method of Mathkour to secure documents from loss or illegal access (Abstract, Mathkour).

Regarding claim 10, Zhang and Mathkour teach the method of claim 9.
Zhang also teaches wherein the plurality of categories comprise (i) financial, (ii) legal, (iii) engineering, and (iv) health (Fig. 19A shows category for each document which includes finance and engineering. Col. 19 lines 53-57: “For example, given a topic term such as “Health Care”, numerous comments or terms carrying information related to the topic can be identified in multiple document sources.” Another category could be health as mentioned in col. 19 para 53-57. Col 49 lines 36-40: “For example, in a legal document about the ownership of a house, a sentence “He owns a house' can have a very different consequence from the sentence “He owns the house”. Since the present system and methods involve the meanings of natural languages, such conventional “stop word can be included.” Per Col 49 lines 36-40, another category document category could be legal). 
Zhang does not explicitly teach wherein each of the plurality of classification models corresponds to a respective category.
Mathkour, however, teaches wherein each of the plurality of classification models corresponds to a respective category (Page 195 last para: “Classifying the information in a certain document depends mainly on its semantic (i.e. its context or value and intended uses or audience at particular time or situation.”  Section 1 second last para: “For the purpose of realizing the importance of portions of documents, we make use of the rhetorical structure theory (RST).” Section VI last para: “If the user configures the classifier to classify this information under another class it will do so; otherwise it will be left unclassified.” Once the document is categorized by Zhang, classification method taught by Mathkour can be applied to each document category).
Same motivation to combine the teaching of Zhang and Mathkour as claim 9.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US9449080B1) in view of Mathkour (“A Novel Rhetorical Structure Approach for Classifying Arabic Security Documents”) and further in view of Galitsky (“Learning parse structure of paragraphs and its applications in search”).

Regarding claim 11, Zhang and Mathkour teach the method of claim 9.
Mathkour also teaches wherein the document comprises sentences (Section V para 3 and 4 shows the document contains multiple sentences.)
and wherein the determining further comprises: generating a plurality of discourse trees, wherein each discourse tree corresponds to a sentence, comprises elementary discourse units, and comprises a rhetorical relationship that relates two elementary discourse units;
generating a plurality of discourse trees, wherein each discourse tree corresponds to a sentence, comprises elementary discourse units, and comprises a rhetorical relationship that relates two elementary discourse units (Section II para 4: “During the process of the rhetorical analysis, the elementary units that participate in building the rhetorical schema are determined, and the rhetorical relations that hold among these units are also determined to connect the two spans.” Section IV para 1: “RST Processor takes as input the text and builds its corresponding RS Tree.” Section IV para 1: “As the tree is structured according to the most important sentence (nucleus-based)”)
applying a classification model to the parse thicket in order to determine a classification, wherein the classification model is trained to predict whether a document is public or private (Section IV para 3 and 4: “Using the algorithm mentioned in [18], the classifier will build the RST that represents this paragraph. Figure 1 shows a generated tree that the classifier will use to classify this Paragraph...It then uses this fact as a basis to determine its security class and depending on the information obtained from the knowledge base… If the user configures the classifier to classify this information under another class it will do so; otherwise it will be left unclassified.” The classifier or model uses the sentence level tree to predict a given paragraph should be classified as secret or non-secret).
Mathkour does not explicitly teach creating a first communicative discourse tree from a first discourse tree of the discourse trees by matching each elementary discourse unit in the first discourse tree that has a verb to a verb signature; creating a second communicative discourse tree from a second discourse tree of the discourse trees by matching each elementary discourse unit in the second discourse tree that has a verb to a verb signature; combining the first communicative discourse tree and the second communicative discourse tree into a parse thicket, wherein the parse thicket relates the first and second communicative discourse trees.
Galitsky, however, teaches creating a first communicative discourse tree from a first discourse tree of the discourse trees by matching each elementary discourse unit in the first discourse tree that has a verb to a verb signature (Page 171 para 1: “We extend the syntactic relations between the nodes of the syntactic dependency parse trees towards more general text discourse relations. Once we have such relations as “the same entity”, “sub-entity”, “super-entity” and anaphora, we can extend the notion of phrase to be matched between texts. In case of single sentences, we match noun, verb, and other types of phrases in questions and answers.” Phrase is an elementary discourse unit. To build a communicative parse tree (or communicative discourse tree) noun or verbs are matched in parse trees)
(Page 171 para 1 and Fig. 5. Similar to first discourse creating as discussed in previous para. A second discourse tree can be generated. Fig. 5 shows more than one parse or discourse trees have been created)
combining the first communicative discourse tree and the second communicative discourse tree into a parse thicket, wherein the parse thicket relates the first and second communicative discourse trees (Page 171 para 4: “An example of building a thicket phrase by linking two trees is shown in Fig. 5. A thicket phrase can be thought as beginning from a phrase in one sentence, then jumping to the tree for another sentence and continuing the phrase.” Fig. 5 shows a thicket in which two communicative phrase trees originating from two sentences are joined or connected by a linking arc.).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the categorization method of Zhang as modified by Mathkour with the  communicative discourse trees of Galitsky to secure documents from loss or illegal access (Abstract, Mathkour).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US9449080B1) in view of Mathkour (“A Novel Rhetorical Structure Approach for Classifying Arabic Security Documents”) and further in view of Hart et al. (“Text classification for data loss prevention”; hereinafter “Hart”).

Regarding claim 12, Zhang and Mathkour teach the method of claim 9.
Neither Zhang nor Mathkour explicitly teach further comprising iteratively training the second classification model by: providing a training data pair from a set of training data to the classification model, wherein each training data pair comprises a training document and an expected document classification; receiving, from the classification model, a determined classification; calculating a loss function by calculating a difference between the determined classification and the expected classification; and adjusting internal parameters of the classification model to minimize the loss function.
Hart, however, teaches further comprising iteratively training the second classification model by: providing a training data pair from a set of training data to the classification model (Section 2 para 7: “IT administrator provides a labeled training set of secret and non-secret documents to the DLP system.” Section 4 para 1: “We have created five corpora for training and evaluating DLP classification algorithms.” Training data pairs are provided to DLP (a classification algorithm)) wherein each training data pair comprises a training document and an expected document classification (Section 2 para 7: “IT administrator provides a labeled training set of secret and non-secret documents to the DLP system.” Section 6 para 2: “Our algorithm is a supervised learning approach: all examples are labeled. During training, the classier will know if the enterprise document is confidential or not.” Training data includes training document with its classification label (in other words expected classification))
receiving, from the classification model, a determined classification (Section 1 para 4: “In this paper we develop practical, accurate, and efficient machine learning algorithms to learn what is sensitive and classify both structured and unstructured enterprise documents as either public or private.” Model determines the classification of the document)
calculating a loss function by calculating a difference between the determined classification and the expected classification (Table 1. shows false positive and false negative % of the classification model. False positive and false negative rate is calculated using the difference between document classification from the model and document’s actual or expected classification)
adjusting internal parameters of the classification model to minimize the loss function
(Section 5.1 para 2 and 3: By adjusting training parameters false positive and false negatives are reduced which includes supplemental corpus and adjustment value of the classifier).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the categorization method of Zhang as modified by Mathkour and Galitsky with document identification method of Hart to reduce the classification errors in document classification (Hart, Section 5.1 para 2 and 3).

Conclusion
An inquiry concerning this communication or earlier communication from the examiner should be directed QAMAR IQBAL whose telephone number is 571-272-2563. The examiner can normally be reached on M-F 10-6pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/Q.I/ 
Examiner 
Art unit 2123
01/31/2021

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123